—Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered May 13, 1994, convicting defendant, after non-jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 5 to 10 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the People, defendant’s guilt of second degree robbery was proven by legally sufficient evidence. Defendant threatened the complainant with words and gestures, and ripped the complainant’s gold chain from his neck (see, People v Henry, 204 AD2d 187, 188, Iv denied 84 NY2d 826), while aided by another. Upon exercise of our factual review power, we find that the verdict was not against the weight of the evidence. Concur—Murphy, P. J., Asch, Nardelli and Mazzarelli, JJ.